[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               June 28, 2007
                               No. 07-10761                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 06-00059-CR-5-RS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

SOLOMON SMITH,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (June 28, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     Chet Kaufman, counsel for Solomon Smith, in this direct criminal appeal,
has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Smith’s conviction and sentence are

AFFIRMED.




                                          2